           Case 3:20-cv-07182-JCS Document 65-9 Filed 11/11/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                   UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                 SAN FRANCISCO/OAKLAND DIVISION
13
          FACEBOOK, INC., a Delaware
14        corporation,                                Case No.: 3:20-CV-07182-JCS
15                          Plaintiff/Counterclaim    [PROPOSED] ORDER GRANTING
                            Defendant,                BRANDTOTAL’S MOTION FOR EARLY
16        v.                                          EXPEDITED DISCOVERY AND TO SET
                                                      A BRIEFING SCHEDULE ON MOTION
17        BRANDTOTAL, LTD., an Israeli                FOR PRELIMINARY INJUNCTION
          corporation, and
18        UNIMANIA, INC., a Delaware                  Judge:   The Hon. Joseph C. Spero
          corporation,                                Ctrm.:   Courtroom F – 15th Floor
19                                                    Date:    TBD
                            Defendants/Counterclaim   Time:    TBD
20                          Plaintiffs.
21

22

23

24

25

26

27

28
                                                                           Case No. 3:20-CV-07182-JCS

     HB: 4850-6842-2353.1
       Case 3:20-cv-07182-JCS Document 65-9 Filed 11/11/20 Page 2 of 2




 1          Defendants and Counterclaim-Plaintiffs BrandTotal, Ltd. and Unimania, Inc.

 2   (collectively “BrandTotal”) have moved for an order granting early, expedited discovery and to

 3   set a briefing and hearing schedule on a Motion for Preliminary Injunction.

 4          Having considered the arguments of the parties and the papers submitted, and finding

 5   good cause therefore, the Court hereby grants BrandTotal’s Motion and sets the following

 6   schedule for discovery and briefing on Motion for Preliminary Injunction:

 7          Facebook’s Responses to BrandTotal’s Discovery Requests are due within ten (10) days

 8   of service;

 9

10          A briefing and hearing schedule for BrandTotal’s Preliminary Injunction Motion is set

11   such that the Motion is heard in early January 2021:

12          BrandTotal’s Opening Brief is due twenty (20) days before said hearing;

13          Facebook’s Responsive Brief is due ten (10) days before said hearing; and

14          BrandTotal’s Reply Brief is due five (5) days before said hearing.

15

16

17          IT IS SO ORDERED.

18

19

20   Dated: ___________________                   __________________________________

21                                                The Honorable Joseph C. Spero

22                                                Chief Magistrate Judge

23

24

25

26

27

28

                                                 1                         Case No. 3:20-CV-07182-JCS
